On Petition for Rehearing.
Cox, J.
Counsel for appellee, in support of its petition for rehearing, have presented a much more extended and thorough brief on the questions involved than that presented for the first consideration of the case.
*21110. *210It is vigorously insisted that the complaint is insufficient, in that, it is claimed, it does not allege that the unguarded cogs were located in a place which rendered them dangerous *211to workmen. It may well be, as contended by counsel, that the factory act does not require the guarding of all cogs, but only such as are dangerous by reason of tbeir location and use, and still it must be manifest that the complaint is sufficient without the express allegation that the cogs were dangerous, for it was alleged that they were thirteen inches above the floor, that appellant had negligently failed to properly guard them in any manner whatever, that appellee and other employes of appellant were required to work at and near them, without having any covering or guard or other protection to prevent appellee and such other workmen from coming into contact with them, that it was practicable to guard them without interfering with their efficiency, and that appellant received his injury, while discharging duties of his employment, by his foot slipping directly into the cogs. These facts show the use of machinery characterized by the act as dangerous, that it was used without guard in a place where it would be a menace to the employes, and that appellant was injured by it. Notwithstanding the assertion of counsel for appellee to the contrary, they are obviously contending for a forced and strained construction of the complaint, and are supporting their contention by technical objections to it not warranted by its allegations. The complaint in this respect states a cause of action under the statute.
*21211. *211Counsel for appellee in their original brief made the point that the starting of the cogs, and not their unguarded condition, was the proximate cause of appellant’s injury, and that the complaint, for that reason, did not state a cause of action under the statute, and they cited in support of it the cases of P. H. & F. M. Roots Co. v. Meeker (1905), 165 Ind. 132, 73 N. E. 253; Crawford & McCrimmon Co. v. Gose (1909), 172 Ind. 81, 87 N. E. 711, and Chicago, etc., R. Co. v. Dinius (1908), 170 Ind. 222, 84 N. E. 9. Complaint is now made that the court in this case reached a conclusion on the ques*212tion. not in harmony with those decisions. The writer of the opinion of the court in the case of Chicago, etc., R. Co. v. Dinius, supra, in citing the ease of P. H. & F. M. Roots Co. v. Meeker, supra, considered it only an analogous case. The causes of action, as well as the facts of the two cases, are different, and the case of Chicago, etc., R. Co. v. Dinius, supra, is distinguishable from the one before us. As to the cases of P. H. & F. M. Roots Co. v. Meeker, supra, and Crawford & McCrimmon Co. v. Gose, supra, counsel are right, and the law as declared on this question in this case cannot stand, if they are to be recognized as authority. The rule of stare decisis, which counsel invoke to induce us to adhere to those decisions, cannot chain us to error. That may be so when decisions have become a rale of property, but not in decisions involving a subject-matter such as here affected. Moreover, these cases do not stand as the sole expression of the law on the subject, and the soundness of the two cases' has been impliedly questioned— if they have not indeed been overruled—by other later and contrary decisions of this court and of the Appellate Court which this court has approved by a refusal to transfer here for revision so as to conform to the law as declared by this court. Bessler v. Laughlin (1907), 168 Ind. 38, 79 N. E. 1033; United States Cement Co. v. Cooper (1909), 172 Ind. 599, 88 N. E. 69; Evansville Hoop, etc., Co. v. Bailey (1909), 43 Ind. App. 153, 84 N. E. 549; Cook v. Ormsby (1910), 45 Ind. App. 352, 89 N. E. 525; Hohenstine-Hartmetz, etc., Co. v. Matthews (1910), 46 Ind. App. 616, 92 N. E. 196.
7. Yielding to the alternative which counsel place before us, of adhering to or expressly overruling the cases in question, we conclude that P. H. & F. M. Roots Co. v. Meeker, supra, and Crawford & McCrimmon Co. v. Gose, supra, in so far as they are contrary to the law as declared in this case, should be, and they are hereby overruled.
Petition for rehearing denied.
*213Note.—Reported in 96 N. E. 337 and 97 N. E. 529. See, also, under (1) 2 Cyc. 1053; (2) 3 Cye. 96; (3, 4) 26 Cye. 1392; (5) 26 Cye. 1385; (6) 27 Cyc. 493; (7) 26 Cye, 1149; (8) 29 Cyc. 496; 42 Am. Rep. 390; (9) 3 Cyc. 253; (10) £6 Cyc. 1392; (11) 11 Cye. 749.